Title: To Thomas Jefferson from George Clymer, 18 May 1805
From: Clymer, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada May 18th 1805
                  
                  Just after I wrote what you will have perused before this reaches you your favour of the 13th to Mr. Evans was Shewn to me—
                  I conceive the most effectual method of preventing an enemy from boarding our Vessels would be by throwing boiling water on them when nearly at close quarters which may be done with the same Engines with which the cold water was thrown at a distance by stopping the supply of cold and opening a communication with a cauldron of hot water, provided for the purpose; as a small jet of that or any other hot liquid in the face or on any part of the body would render it impossible for any man to continue the contest—for the hot water may be thrown, without any manual labour, as Mr Evans has intimated; for we know that it issues with a tremendous force and noise from a strong boiler in which it has been previously confined, and heated to a proper degree.   The project is new and on that account may probably be turned to ridicule; but this does not appear to me a sufficient reason for witholding a communication on the Subject—
                  I am Sir yr obt. Servt
                  
                     Geoe Clymer 
                     
                  
                  
                     PS An Experiment might be made upon a small scale to ascertain the practicability of this mode of attack, which, if successfull would lead to further attempts of the same kind—I should however be happy to hear the objections of proffessional men—
                  
                  
                     G. C.
                  
               